Allowable Subject Matter
Claims 1-15 and 21-25 are allowable because the features associated with “communicating with the server via a first type of communication path to obtain permission to provide the media content, that is stored locally at the end-user device, to a second end-user device, wherein the second end-user device communicates with the server via the first type of communication path to obtain additional permission to receive the media content that is stored locally at the end-user device; and responsive to the end-user device receiving the permission from the server and in association with the second end-user device receiving the additional permission from the server, providing the media content to the second end-user device, the media content being provided from the end-user device to the second end-user device via a second type of communication path that is different from the first type of communication path,” overcome the prior art of record.  For instance, Hasek (US 2018/0041374) teaches a method for requesting access to content from a first device and to be provided to the remote device.  However, the prior art of record cannot be reasonably combined in order to teach the exact structure of the system as disclosed within the claims.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425